Citation Nr: 1753505	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  10-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to April 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2014, May 2016, and June 2017, the Board remanded this matter for development; it now returns for further appellate review.  

In August 2017, the Agency of Original Jurisdiction (AOJ) found there was clear and unmistakable error in the assignment of a separate rating for left ear hearing loss effective August 25, 2010, the date the Veteran became service-connected for Meniere's disease.  Notably, in August 2017 the issue of entitlement to a compensable rating for left ear hearing loss was pending final adjudication by the Board following the Veteran's timely and proper appeal.  As such, pursuant to 38 C.F.R. § 20.101(d)(2017), the Board retains jurisdiction over the appealed claim and will address it on the merits.  The Board does not seek to disturb the AOJ's 2017 finding.


FINDING OF FACT

For the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing, and he had no worse than Level I hearing in the left ear.





CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran's service-connected left ear hearing loss has been assigned a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board initially notes that the Veteran is only service-connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.  In this regard, in order for the left ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment).  However, as will be discussed below, the Veteran's left ear hearing loss results in no worse than Level I hearing impairment. As such, for the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing.

The Veteran has undergone three VA examinations for his left ear hearing loss over the course of the appeal period.  At the first in March 2011, he reported difficulty understanding conversations in background noise.  Audiological testing revealed the following pure tone thresholds in decibels:

3/2011

HERTZ

1000
2000
3000
4000
AVG.
LEFT
40
45
55
55
49

Word recognition testing revealed speech recognition ability of 100 percent in the left ear.  These results correspond to Level I hearing on Table VI.

The Veteran was afforded a second VA audiological examination in November 2011, at which time he reported pronounced difficulties related to his Meniere's disease.  Audiological testing was apparently performed, but did not include measured pure tone thresholds.  Instead, the examiner documented what she believed to be May 2011 audiometric results.  Notably, the hearing measurements the November 2011 examiner identified as being related to May 2011 audiometric testing are the exact same hearing measurements obtained during the March 2011 examination.  Furthermore, on remand, the AOJ has not been able to identify any audiometric testing from May 2011.  Thus, it appears the results reported in the November 2011 examination report were actually the March 2011 results and that the November 2011 examiner made a typographical error in referencing May instead of March.  In any event, the audiometric results documented in the November 2011 examination report are identical to those noted above and reveal Level I hearing on Table VI.

During a third VA audiological examination conducted in May 2014, the Veteran reported that he had a hard time conversing with persons on his left side.  Audiological testing revealed the following pure tone thresholds in decibels:

5/2014

HERTZ

1000
2000
3000
4000
AVG.
LEFT
50
50
55
50
51

Word recognition testing revealed speech recognition ability of 96 percent in the left ear.  These results correspond to Level I hearing on Table VI.

VA treatment records, also considered in connection with this appeal, document the Veteran's left ear hearing loss and follow up treatment and maintenance for his hearing aids.  Notably, the audiogram findings from those examinations are inadequate for appellate review as Maryland CNC speech discrimination testing was not performed therewith.
At his August 2012 hearing, the Veteran stated that he only had fifty percent of normal hearing in his left ear and that his tympanic membranes were not moving.

The March 2011 and May 2014 VA examinations reflect hearing acuity corresponding to Level I on Table VI.  The combination of Level I hearing in his left ear and Level I hearing in the right (assigned because the Veteran is only service-connected for her left ear hearing loss) correspond to a noncompensable rating.  None of the results reflect an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  In the absence of any additional medical evidence showing a more severe left ear hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's belief that his left ear hearing loss is severe enough to justify a compensable rating and observes that the March 2011 and May 2014 VA examiners inquired as to the functional impact of such pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Even after considering such contentions, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left ear hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the United States Court of Appeals for Veterans Claims (Court) held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Board notes that the Veteran has been in receipt of a 100 percent rating since August 25, 2010, which is prior to his December 2010 claim for a compensable rating for hearing loss.  Additionally, the Veteran's claim for a TDIU prior to August 25, 2010, was denied by the RO in an August 2017 rating decision and the Veteran has not yet perfected such issue for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim); Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims).

The Board has also considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence, however, is against a compensable disability rating for left ear hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim for a compensable rating for left ear hearing loss must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


